

116 HR 5874 IH: Decrease Noise Levels Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5874IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Meng (for herself, Mr. Smith of Washington, Mr. Espaillat, Ms. Brownley of California, Mr. Beyer, Mr. Raskin, Ms. Jayapal, Mr. Suozzi, Mr. Malinowski, Ms. Waters, Mr. Grijalva, Ms. Judy Chu of California, Mr. Sherman, Ms. Ocasio-Cortez, Mr. Fitzpatrick, Ms. Velázquez, Mr. Schiff, Mr. Lynch, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to amend regulations concerning the day-night average sound level, and for other purposes.1.Short titleThis Act may be cited as the Decrease Noise Levels Act.2.FindingsCongress finds the following:(1)The day-night average sound level represents the total accumulation of all sound energy averaged over a 24-hour period.(2)The current Federal Aviation Administration guidelines for the day-night average sound level are 65.(3)Excessive airplane noise has been shown to negatively effect hypertension, heart disease, learning deficits in children, sleep patterns, sleep quality, and overall mood.(4)Approximately 10,000,000 Americans who are afflicted with some hearing loss can at least partially attribute this damage to exposure from noise.(5)Aircraft and airport noise is one of the most common quality of life nuisance issues in neighborhoods throughout the United States.3.Day-night average sound level reductionThe Administrator of the Federal Aviation Administration shall amend part 150 of title 14, Code of Federal Regulations, to decrease the threshold for the day-night average sound level to constitute significant noise from 65 to 60, and adjust relative ranges of day-night average sound level accordingly.4.Community outreach regarding day-night average sound levelsThe Secretary shall ensure that in carrying out community outreach related to aviation day-night average sound levels, such outreach contains the results of the evaluation of alternative metrics to the current average day-night level standard under section 188 of the FAA Reauthorization Act of 2018 and the evaluation of alternative metrics carried out under section 173 of such Act.5.Strategy and reportingNot later than 365 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall create a publicly available report that outlines a strategy to reduce the maximum day-night average sound level in all residential areas to 55 over the 10 years following the date of enactment of this Act.